Title: From John Adams to Granville Sharp, 8 March 1786
From: Adams, John
To: Sharp, Granville


     
      Sir
      Grosvenor Square March 8th 1786—
     
     I took the first opportunity to send your Present of Books to my friend the Marquis de la Fayette and have this Morning received the inclosed Letter for you from that Nobleman.
     Let me avail myself of this opportunity of presenting my thanks, for your obliging present of Books to me. you have merited the respect and Esteem of all Men amongst whom Liberty and Humanity are not disregarded by your writings, the Idea that Captives in War are slaves, is the foundation of the Misfortunes of the Negroes: this Principle is Honourd and admitted by all the Powers of Europe who pay Tribute to the states of Barbary— I expect that One Part of Africa will avenge upon my Fellow Citizens the Injury they do to another by purchaseing their Captives. Yet I presume We shall be compelled to follow the Base example of Submission and pay tributes or make Presents like the rest of Christians to the Mussulmen—
     I wish you would take up the Whole of this African system and expose it all together, Never Never will the Slave Trade be abolished While Christians Princes abaise themselvs before the piratical Ensigns of Mahomet.
     With great Esteem your Humble servt—
     